—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting plaintiffs’ motion for partial summary judgment against defendant CiminelliCowper Co., Inc. (Ciminelli), on the issue of liability under Labor Law § 240 (1). Where there is no evidence that a construction manager “had the authority to supervise, direct, or control the injury-producing work”, he may not be held liable as the owner’s agent {Sikorski v Springbrook Fire Dist., 225 AD2d 1041). However, here there are triable issues of fact whether Ciminelli, the construction manager, had sufficient authority and responsibility over the project to be held liable for the alleged violations of section 240 (1) of the Labor Law {see, Dose v Jenn-Matt Corp., 239 AD2d 899). Thus, we modify the order by denying plaintiffs’ motion. (Appeal from Order of Supreme Court, Monroe County, Siragusa, J. — Summary Judgment.)
Present — Pine, J. P., Hayes, Callahan, Balio and Boehm, JJ.